Citation Nr: 0918691	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals from 
a December 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By way of procedural history, a May 2006 rating 
decision that was issued on June 7, 2006 granted service 
connection for PTSD and assigned an initial disability rating 
of 50 percent, effective from September 23, 2005.  The 
Veteran's claim for increased rating was received on July 11, 
2006 (Statement in Support of Claim requesting "an 
increase" in PTSD).  Although the July 2006 Statement in 
Support of Claim was received within one year of notice of 
the May 2006 rating decision assignment of initial disability 
rating, it did not mention the May 2006 rating decision or 
express disagreement or desire to appeal that decision.  

The July 11, 2006 Statement in Support of Claim was properly 
considered as what it purported to be - a claim for increased 
rating in excess of 50 percent for PTSD.  Generally, the 
period one year prior to receipt of increased rating claim 
may be considered to determine whether entitlement arose to a 
higher rating; however, because the June 7, 2006 rating 
decision assignment of initial disability rating became 
final, the current increased rating period does not include 
any period on or before June 7, 2006.  See 38 C.F.R. 
§ 3.400(o)(2) (2008). 

The Veteran provided testimony at a February 2009 Board 
personal hearing conducted by the undersigned Acting Veterans 
Law Judge in Roanoke, Virginia.  A hearing transcript 
(transcript) is of record and has been associated with the 
Veteran's claims file.  


FINDINGS OF FACT

1.  For the entire period of increased rating claim from June 
7, 2006, the service-connected PTSD has been productive of a 
disability picture that more nearly approximates that of 
social and industrial impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  

2.  For the entire period of increased rating claim from June 
7, 2006, the Veteran's service-connected PTSD has not 
manifested symptoms or impairment that more nearly approximat 
total occupational and social impairment. 

3.  For the entire period of increased rating claim, the 
Veteran's service-connected PTSD disability has not been so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSION OF LAW

For the entire period of increased rating claim from June 7, 
2006, the schedular criteria for the assignment of an 
evaluation of 70 percent, but no higher, for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(Code) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Regarding the 
instant claim for an increased rating, the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA) have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

VA notified the Veteran in a July 2006 letter and a September 
2007 Statement of the Case of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
May 2008 correspondence also informed the Veteran of the 
specific pertinent rating criteria which would provide a 
basis for the sought after increased rating.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The claim was subsequently 
readjudicated in November and December 2008 Supplemental 
Statements of the Case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
treatment records were added to the record.  The Veteran was 
also recently afforded a VA examination in August 2006 and 
November 2008 to evaluate the severity of his service-
connected PTSD disability now on appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim, including 
personal hearing testimony, and including presentation of 
evidence with the assistance of a representative.  In the 
process, he has not suggested that an error, prejudicial or 
otherwise, exists.  Hence, the case is ready for 
adjudication.

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Diagnostic Code 9411, which provides ratings for PTSD, 
provides that a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   

A 70 percent rating is warranted if PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  38 C.F.R. § 4.130.

Pursuant to the current regulations, a mental disorder shall 
be evaluated based upon all the evidence of record that bears 
on occupational and social impairment, rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).  

An August 2005 VA mental health intake consult note shows 
that the Veteran reported recurrent and vivid nightmares, 
intrusive thoughts, flashbacks with hallucinations, sleep and 
concentration problems, and trouble with social isolation and 
hyperarousal.  Examination showed the Veteran to be 
appropriately groomed, with normal speech.  His mood and 
affect were both depressed.  Thought flow and content were 
reported to be normal.  He denied suicidal and homicidal 
ideation.  PTSD was diagnosed; a global assessment of 
functioning (GAF) scale score of 50 was provided.  

The report of a December 2005 PTSD examination shows that the 
Veteran informed the examiner that he had had between 30 and 
40 different jobs since his discharge from military service.  
The Veteran complained of daily intrusive thoughts of his 
Vietnam experiences; he also complained of nightmares.  He 
reported being hypervigilent and having no friends outside of 
his family.  Examination in December 2005 revealed that the 
Veteran was alert and oriented, with mildly constricted 
affect.  The Veteran provided no history of hallucinations, 
but did report a history of flashback episodes.  He reported 
impaired sleep due to nightmares, noting he slept about five 
hours a night.  He also reported being hypervigilent within 
his home.  The Veteran's speech was normal.  He denied 
suicidal ideation or plan.  Insight and judgment were 
described as fair and adequate.  PTSD was diagnosed; a GAF 
score of 50 was provided.  Marked impairment in social 
functioning and in occupational success was noted by the 
examiner.  

An August 2006 letter from a VA psychologist indicated that 
the Veteran was presently enrolled in a VA PTSD treatment 
program.  Symptoms of the Veteran's PTSD were noted to 
include nightmares, intrusive thoughts, flashbacks with 
hallucinations, irritability, hyperarousal and 
hypervigilence, social isolation, and avoidance behaviors.  
The psychologist opined that the Veteran's PTSD significantly 
interfered with his occupational, interpersonal, and social 
functioning.  The VA psychologist also implied that the 
severity of the Veteran's PTSD warranted a disability rating 
in excess of 50 percent.  

The report of an August 2006 PTSD examination notes that the 
Veteran reported having had no history for hospitalizations 
for a mental disorder.  An eight month gap of time without 
treatment preceding August 2006 was observed.  He reportedly 
had had three jobs in the past year.  The Veteran claimed to 
be socially isolated.  Examination revealed unremarkable 
speech and constricted affect.  He was oriented to person, 
place, and time.  Thought process was unremarkable; thought 
content showed ruminations.  No delusions were present.  
Judgment was essentially good.  The Veteran reported trouble 
sleeping.  Olfactory hallucinations were reported to be 
present.  The Veteran did not have panic attacks, or either 
homicidal/suicidal thoughts.  He did report some poor impulse 
control relating to interpersonal differences at work.  
Memory was mildly impaired.  The PTSD symptoms were described 
by the examiner as being moderate to severe.  The Veteran was 
reportedly currently employed on a full time basis.  PTSD was 
diagnosed.  A GAF score of 50 was provided.  The examiner 
commented that total occupational and social impairment due 
to PTSD signs and symptoms was not present.  He added that 
the PTSD signs and symptoms resulted in deficiencies with 
judgment, thinking, family relations, work, and mood.  

A September 2006 VA outpatient treatment record shows that 
the Veteran was adequately groomed with good eye contact.  He 
was noted to exhibit normal memory; linear, logical, and 
goal-oriented thought processes; good orientation; and normal 
memory.  Judgment was described as good and insight was 
reported to be fair.  

An April 2007 VA mental health psychology treatment note 
shows that the Veteran's PTSD symptomatology appeared stable.  
The Veteran denied current suicidal or homicidal ideation, 
intent, or plan.  

The report of a VA PTSD examination report, dated in November 
2008, is also of record.  The Veteran was noted to be 
currently employed, and added that he had had this same job 
for a couple of years.  The Veteran did, however, report a 
number of physical altercations with supervisors over the 
years.  He reported poor relationships with his children, and 
being with his current wife for 21 years.  The Veteran 
presented to the examination in a well-groomed manner, and 
was oriented times four.  His affect was constricted in 
range.  The Veteran described intrusive thoughts of Vietnam.  
He also described numerous nightmares per month related to 
his Vietnam service.  The Veteran reported poor sleep habits, 
on average three to four hours per night.  He also described 
exaggerated startle response and hypervigilence.  He was 
socially withdrawn.  He described passive suicidal thoughts, 
but no plan.  The Veteran reportedly was struggling 
occupationally due to difficulty with social isolation.  His 
insight was described as fair, and his judgment as adequate.  
PTSD was diagnosed, and a GAF score of 50 was provided.  

The examiner described the Veteran's PTSD symptoms as severe.  
Marked problems regarding subjective distress and social 
functioning was noted.  These symptoms, according to the 
examiner, had contributed to instability in work settings 
over a period of time.  The Veteran's capacity for managing 
workplace stressors was described as "weak," and the 
examiner added that the Veteran was best placed 
occupationally in a very low stress job.  Of note, it was 
reported that the Veteran's symptoms appeared worse than when 
he was previously evaluated.  The Board observes that this 
examiner examined the Veteran in December 2005.  The examiner 
again noted the Veteran's claims of passive suicidal 
thoughts.  The examiner described the Veteran's prognosis as 
poor.  

As noted, the Veteran testified at a Board personal hearing 
conducted in February 2009 before the undersigned in Roanoke, 
Virginia.  The Veteran reported having 
38 jobs in the last 35 years.  See page three of transcript.  
He denied keeping in contact with his three children.  Id.  
He described having suicidal thoughts and trouble sleeping.  
See pages six and seven of transcript.  The Veteran 
essentially testified to experiencing symptoms of PTSD which 
have previously been mentioned in the above-cited medical 
records.  

After a review of the evidence, the Board finds that, for the 
entire period of increased rating claim from June 7, 2006, 
the service-connected PTSD has been productive of a 
disability picture that more nearly approximates that of 
social and industrial impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships, as contemplated by a 70 percent disability 
rating under Diagnostic Code 9411.  The evidence reflects 
that the Veteran complained of suicidal ideation, impaired 
impulse control and difficulty in adapting to stressful work-
related circumstances.  A VA physician, following examining 
the Veteran in December 2005, and reviewing his complete 
medical record, characterized the Veteran's impairment as 
"marked."  Another VA examiner, after conducting the above-
noted August 2006 VA PTSD examination, commented that, while 
the Veteran exhibited moderate to severe symptoms, these 
symptoms resulted in deficiencies with judgment, thinking, 
family relations, work, and mood.  Further, and of 
significant note, the VA examiner who conducted the most 
recent PTSD examination in November 2008 (and previously 
examined the Veteran in December 2005), opined that the 
Veteran's symptoms appeared worse than when he was previously 
examined.  This VA psychologist described the Veteran's PTSD 
as severe, and observed that the prognosis was poor.  

The evidence also reflects that the Veteran has been treated 
on many occasions for PTSD, at which time GAF scores of 50 
have consistently been reported.  To this, the Board notes 
that a GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  Reflective of the 
various GAF scores of record, the Board notes that a GAF of 
50 is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

For these reasons, the Board finds that for the entire period 
of increased rating claim from June 7, 2006 the Veteran's 
disability picture more closely resembles the criteria for 
the 70 percent rating under the applicable criteria.  
38 C.F.R. § 4.7.  Again, these findings are bolstered by 
above-cited GAF scores of record, as well as by the variously 
cited comments rendered by examining psychologists.  

The Board also finds that, for the entire period of increased 
rating claim from June 7, 2006, the Veteran's service-
connected PTSD has not more nearly approximated total 
occupational and social impairment, as required for a 100 
percent schedular disability rating under Diagnostic Code 
9411.  38 C.F.R. § 4.130.  The evidence of record does not 
establish that the Veteran has for any period exhibited gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, disorientation to time and 
place, or memory loss for names of close relatives, his own 
occupation, or his own name.  Of particular note, while 
describing trouble keeping regular employment since his 
military discharge back in 1969, adding that he has had 
multiple jobs through the years, the Veteran is, and has been 
for a number of years, employed on a full time basis.  
Essentially, as to the criteria for a 100 percent rating, the 
evidence is negative for persistent psychotic symptoms.  

Moreover, there is no evidence whatever that the Veteran is 
now or has been in the recent past "grossly impaired" due 
to his service-connected psychiatric disorder as that term is 
used in the revised criteria for a 100 percent rating.  In 
fact, the record is devoid of any finding which shows the 
presence of any psychosis-like symptomatology.  Moreover, the 
fact that he has not required more serious clinical 
intervention for his symptoms, i.e., inpatient 
hospitalization, weighs against a finding that he is grossly 
impaired by his PTSD.  When all of these facts are considered 
together, the Board finds that the evidence weighs strongly 
against a finding of greater than a 70 percent rating under 
the schedular standards for any period of increased rating 
claim.  38 C.F.R. § 4.130. 

Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected PTSD alone, or frequent periods 
of hospitalization.  With respect to hospitalization, there 
has been none.  See August 2006 VA PTSD examination report.  
While employment has clearly been made more difficult by the 
Veteran's PTSD, this alone does not present an exceptional or 
unusual disability picture.  Indeed, significant occupational 
impairment is specifically contemplated in the 70 percent 
rating assigned currently assigned.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  For these reasons, the Board finds that referral 
of the Veteran's PTSD for extraschedular consideration 
pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An increased rating of 70 percent for the service-connected 
PTSD, for the period from June 7, 2006, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


